DETAILED ACTION
Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed March 17, 2022. In the applicant’s reply; claims 1, 8 and 15 were amended.  Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on March 17, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 17, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1, 3, 8, 10, 15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Jing et al. (US Patent 8,200,010, B1, hereby referred to as “Jing”), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 2, 9 and 16 under 35 U.S.C. 103(a) as being unpatentable over Jing et al. (US Patent 8,200,010), hereby referred to as “Jing”, in view of Tosa et al. (US PGPub US 2012/0296891 Al), hereby referred to as “Tosa”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the product of Claim 8, or the system of Claim 15, which specifically comprises the following features in combination with other recited limitations:
- A computer-implemented method (CIM) comprising: 
- receiving a clustered images data set, with the clustered images data set including a plurality of top-level clusters, where a given top-level cluster is determined based on a signed axis and includes a plurality of sub-clusters, where a given sub-cluster is a range of values based, at least in part, on the signed axis of the given top-level cluster and includes one or more multidimensional vectors generated from historical images; 
- determining, from the plurality of top-level clusters, a subset of top-level clusters for removal based, at least in part, on relative similarity of the multidimensional vectors within the sub-clusters of the subset of top-level clusters compared to the multidimensional vectors within the sub-clusters of the other top-level clusters of the plurality of top-level clusters; 
- removing the subset of top-level clusters from the plurality of top-level clusters; receiving an input image data set; 
- generating a multidimensional vector based on the input image data set; 
- determining a top-level cluster closest to the generated multidimensional vector based, at least in part, on the signed axes of the plurality of top-level clusters; 
- determining a sub-cluster of the determined top-level cluster closest to the generated multidimensional vector based, at least in part, on the signed axis of the determined top-level cluster and the generated multidimensional vector; 
- and determining a subset of one or more vectors of the determined sub-cluster as matches for the input image by comparing the generated multidimensional vector to one or more vectors of the determined sub-cluster.
These limitations and their equivalents are recited in independent claims 1, 8 and 15, making these claims allowable subject matter. Likewise claims 2-7 are dependent upon claim 1, claims 9-14 are dependent on claim 15, and claims 16-20 are dependent upon claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Jing et al. (US Patent 8,200,010), hereby referred to as “Jing”, Tosa et al. (US PGPub US 2012/0296891 Al), hereby referred to as “Tosa”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, the product recited in Claim 8, or the system recited in claim 15.  Especially, Jing is the most relevant prior art and was used as a primary reference as it is directed towards image segmentation using clustered data represented through a multi-dimensional feature set. Rangan was used in combination for dependent features regarding the manner in which the clustering of the datasets is to be determined. However, applicant’s amendments in light of Applicant’s arguments presented in “Remarks” dated on March 17, 2022 are persuasive. Specifically, the independent claims were amended to recite features for “determining, from the plurality of top-level clusters, a subset of top-level clusters for removal based, at least in part, on relative similarity of the multidimensional vectors within the sub-clusters of the subset of top-level clusters compared to the multidimensional vectors within the sub-clusters of the other top-level clusters of the plurality of top-level clusters... removing the subset of top-level clusters from the plurality of top-level clusters”, which are supported by the written disclosure in [0035]-[0038], and which was not taught by the references of record. An updated prior art search was performed but only resulted in the determination of noise removal, but did not obviate the amended features in conjunction with the other claimed limitations. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

May 18, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662